Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                           No. 04-14-00534-CV

                               IN RE BLN PROPERTIES NO. 5, LLC

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: August 20, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 29, 2014, relator filed a petition for writ of mandamus. The court has considered

the petition and is of the opinion that relator is not entitled to the relief sought. Accordingly, the

petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                                    PER CURIAM




1
 This proceeding arises out of Cause No. 2013-CI-14852, styled Autowash Sales & Services, LLC v. BLN Properties
No.2, LLC and BLN Properties No. 5, LLC, pending in the 45th Judicial District Court, Bexar County, Texas, the
Honorable Larry Noll presiding.